364 S.W.3d 266 (2012)
Alexander BANNER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96018.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Jo Ann Rotermund, Assistant Public Defender, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Alexander Banner ("Banner") appeals the judgment of the St. Louis City Circuit Court overruling his motion for post-conviction relief under Rule 24.035.[1] Banner pleaded guilty to two counts of robbery in the first degree and two counts of armed criminal action. On Appeal, Banner argues that the trial court erred, and plea counsel was ineffective, in failing to advise Banner that he would have to serve 85% of his sentences for first degree robbery before becoming eligible for parole.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 24.16(b)(2). *267 the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2011 unless otherwise indicated.